Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/528,314 ROTATABLE PLATFORM filed on 11/17/2021.  Claims 1-12 are pending.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
bearing assembly (claim 3)
pivot pin (claim 4)
fingers threadedly mounted (claim 5) 
spring (claim 6)
jigsaw puzzle box top (claim 8)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 663046 to Schaeffer.
	With regards to claim 1, the patent to Schaeffer discloses a rotatable platform (1) having a base having an upper surface and a lower surface; means (2, 4) for rotating the platform secured to the bottom surface of the base; means (15, 16) for removably retaining a box top cover, the means being mounted to the upper surface of the platform.
	With regards to claim 2, Schaeffer teaches wherein the base is a substantially planar member dimensioned to removably seat on a table top or other horizontal surface.
	With regards to claim 3, Schaeffer teaches wherein the means for rotating comprises a bearing assembly (24) removably secured to the bottom surface of the base.
	With regards to claim 4, Schaeffer teaches wherein the means for rotating comprises a pivot pin (33, 4) secured to the base.
	With regards to claim 5, Schaeffer teaches wherein the means for removably retaining comprises a pair of spaced apart fingers (16) threadably mounted to the upper surface of the base, each finger having a lower body portion and an upper body 
overlying and coplanar with the upper body, the upper and lower bodies cooperating provide a gap therebetween for removably seating an item therewithin.
	With regards to claim 6, Schaeffer teaches a spring (spring fingers) interposed the upper and lower bodies to urge the fingers together.
	With regards to claim 7, Schaeffer teaches a handle (11) integrally formed with the platform and extending laterally outwardly therefrom to facilitate grasping of the platform.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 663046 to Schaeffer.  
With regards to claim 8-12, Shaeffer discloses applicant’s basic inventive concept, all the elements which are shown above with the exception that it does not show a box being supported by the device.  The goods exhibitor shows retaining fingers (16) holding cylindrical items, however an person of ordinary skill would understand that the retainers could hold the side of a box if desired.  The rest of the claimed limitations are shown above. 



Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/10/22